Citation Nr: 1102743	
Decision Date: 01/24/11    Archive Date: 02/01/11

DOCKET NO.  07-39 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to a disability rating greater than 60 percent 
for a right hip disability. 

2.  Entitlement to service connection for a pulmonary embolism, 
including as secondary to a right hip disability.

3.  Entitlement to service connection for left leg thrombosis, 
including as secondary to a right hip disability.

4.  Entitlement to service connection for bilateral neuropathy of 
the feet, including as secondary to a right hip disability.

5.  Entitlement to service connection for degenerative joint 
disease (DJD) of the left knee, including as secondary to a right 
hip disability.

6.  Entitlement to special monthly compensation (SMC) based on 
the need for regular aid and attendance of another person (A&A) 
or at the housebound rate.




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Tiffany Sykes, Associate Counsel 


INTRODUCTION

The Veteran had active service from May 1948 to October 1952.  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a March 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in Reno, 
Nevada.  

As support for his claims, the Veteran testified at a hearing at 
the RO in May 2009 before the BVA.  During the hearing the 
Veteran submitted additional evidence and waived his right to 
have to RO initially consider it.  38 C.F.R. §§ 20.800, 20.1304 
(2010).

Following the BVA hearing, the Board requested an opinion from 
the Veterans Health Administration (VHA) regarding the Veteran's 
claims for service connection for a pulmonary embolism and left 
leg thrombosis in July 2010.  The requested action was taken and 
an opinion was obtained from the appropriate medical expert in 
October 2010.

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's right hip disability is not productive of 
actual ankylosis, and does not manifest intermediate ankylosis, 
or unfavorable, extremely unfavorable ankylosis, the foot not 
reaching ground with crutches necessitated 

2.  The Veteran's current pulmonary embolism disorder was caused 
by or made permanently worse by his service-connected right hip 
disability.

3.  The Veteran's left leg thrombosis disorder was caused by or 
made permanently worse by his service-connected right hip 
disability.

4.  The Veteran does not have bilateral neuropathy of the feet.  

5.  The Veteran's DJD of the left knee is not causally or 
etiological related to service or to a service connected 
disability, including the service-connected right hip disability.  

6.  The Veteran's is not bedridden or confined to his immediate 
dwelling or premises, but has impairments resulting from his 
service connected disabilities are such that he requires the care 
or assistance of another on a regular basis.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating higher than 60 for a 
right hip disability have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 
4.40-4.46, 4.71a, Diagnostic Code 5250 (2010).

2.  Pulmonary embolism is proximately due to, or the result of a 
service connected disease or injury.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.310 (2010).

3.  Left leg thrombosis is proximately due to, or the result of a 
service connected disease or injury.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.310 (2010).

4.  Bilateral neuropathy of the feet was not incurred in or 
aggravated during active service, may not be presumed to have 
been so incurred, and is not proximately due to or the result of 
a service connected disease or injury.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137, 1154, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 
(2010).

5.  Degenerative joint disease of the left knee was not incurred 
in or aggravated during active service, may not be presumed to 
have been so incurred, and is not proximately due to or the 
result of a service connected disease or injury.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 1154, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309, 3.310 (2010).

6.  The criteria for special monthly compensation based on the 
need for the regular aid and attendance of another person, but 
not as a result of being housebound, have been met.  38 U.S.C.A. 
§§ 1114, 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§3.159, 
3.350, 3.352 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the Veteran's claims on appeal, 
the Board is required to ensure that the VA's "duty to notify" 
and "duty to assist" obligations have been satisfied.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  
The notification obligation in this case was accomplished by way 
of letters from the RO to the Veteran dated December 2006 and 
October 2008.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  

The RO also provided assistance to the Veteran as required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under 
the facts and circumstances in this case.  In this regard, 
private and VA medical records relevant to these matters have 
been requested and obtained.  However, the record reflects that 
the RO attempted to obtain the Veteran's service treatment 
records (STRs).  Unfortunately, the National Personnel Records 
Center (NPRC) has indicated that the Veteran's service treatment 
records were partially destroyed in a fire in 1973.  In this 
circumstance, VA has a heightened duty to consider the 
applicability of the benefit-of-the-doubt rule, to assist the 
Veteran in developing the claim, and to explain the reasons and 
bases for its decision.  See Cromer v. Nicholson, 19 Vet. App. 
215, 217-18 (2005), citing Russo v. Brown, 9 Vet. App. 46, 51 
(1996).  See also Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

But missing or damaged STRs, alone, while indeed unfortunate, do 
not obviate the need for the Veteran to still have medical nexus 
evidence supporting his claims by suggesting a correlation 
between his currently claimed conditions and his active service.  
See Milostan v. Brown, 4 Vet. App. 250, 252 (1993) (citing Moore 
v. Derwinski, 1 Vet. App. 401, 406 (1991) and O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991)).  That is to say, missing 
or damaged STRs do not lower the threshold for an allowance of a 
claim; there is no reverse presumption for granting a claim.  The 
legal standard for proving a claim is not lowered; rather, the 
Board's obligation to discuss and evaluate evidence is 
heightened.  See Russo v. Brown, 9 Vet. App. 46 (1996). Cf., 
Collette v. Brown, 82 F.3d 389, 392-93 (Fed. Cir. 1996); Arms v. 
West, 12 Vet. App. 188, 194-95 (1999).

Additionally, the Veteran has been provided with a VA 
compensation examination to assess the severity of his right hip 
disorder in February 2007 and more recently in February 2009.  He 
also received VA compensation examinations in February 2007 and 
August 2009 concerning the nature and etiology of his claim for 
service connection for DJD of the left knee, including whether it 
may be attributable to his right hip disability.  Further, the 
Board has obtained an opinion from the Veteran's Health 
Administration concerning whether his pulmonary embolism and left 
leg thrombosis may be attributable to his service-connected right 
hip disability.  Finally, the Veteran also received three VA 
compensation examinations to assess the severity of his right hip 
disability and to determine his entitlement to SMC based on A&A 
in August 2006, February 2007 and again in June 2009.  

The Board notes the Veteran has not received a VA compensation 
examination to determine the nature and etiology of his claim for 
entitlement to service connection for bilateral neuropathy of the 
feet.  Under the law, an examination or medical opinion is 
considered necessary if the information and evidence of record 
does not contain sufficient competent medical evidence to decide 
the claim, but (1) contains competent lay or medical evidence of 
a current diagnosed disability or persistent or recurrent 
symptoms of disability; (2) establishes that the Veteran suffered 
an event, injury, or disease in service; and (3) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with another 
service- connected disability.  38 C.F.R. § 3.159(c)(4); McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).

In this case, a VA examination concerning the Veteran's claim for 
service connection for bilateral neuropathy of the feet, 
including as secondary to his right hip disability, is 
unnecessary because such an examination would not provide any 
more pertinent information than is already associated with the 
claims file.  He has not been diagnosed with bilateral neuropathy 
of the feet, either during or following service.  Under these 
circumstances, the Board finds that a VA examination is 
unnecessary.  38 C.F.R. § 3.159(c)(4)(i); cf. Duenas v. Principi, 
18 Vet. App. 512, 517 (2004), citing Paralyzed Veterans of Am. v. 
Sec'y of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 
2003) (noting that a medical examination conducted in connection 
with claim development could not aid in substantiating a claim 
when the record does not already contain evidence of an in-
service event, injury, or disease).

Additionally, the Veteran and his representative have not made 
the RO or the Board aware of any additional evidence that needs 
to be obtained in order to fairly decide this appeal, and have 
not argued that any error or deficiency in the accomplishment of 
the duty to notify and duty to assist has prejudiced him in the 
adjudication of his appeal.  See Shinseki v. Sanders, 129 
S.Ct.1696 (2009) (Reversing prior case law imposing a presumption 
of prejudice on any notice deficiency, and clarifying that the 
burden of showing that an error is harmful, or prejudicial, 
normally falls upon the party attacking the agency's 
determination.); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  
Therefore, the Board finds that duty to notify and duty to assist 
have been satisfied and will proceed to the merits of the 
Veteran's appeal.  


I. Evaluation of the Right Hip Disorder

The Veteran was initially granted service connection for right 
hip disorder in an October 1952 rating decision and assigned an 
initial 10 percent disability rating, effective November 1, 1952.  
An October 2002 rating decision increased his disability rating 
to 60 percent, effective from October 12, 2002, the date of the 
receipt of his claim for an increased rating.  In November 2003, 
the Veteran again filed for an increased rating for his right hip 
disorder and his 60 percent rating was continued in the August 
2004 rating decision.  In August 2006, the Veteran submitted new 
evidence concerning his right hip disorder.  

With respect to this claim, he is not appealing his initial 
rating assigned in a previous rating decision, so the present 
level of disability is the primary concern.  Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  However, that said, the Court 
recently held that in determining the "present level" of a 
disability for any increased-evaluation claim, the Board must 
consider the application of staged ratings.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  In other words, where the 
evidence contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged ratings 
would be necessary.  The relevant temporal focus for adjudicating 
the level of disability of an increased rating claim is from the 
time period one year before the claim was filed - so in this 
case, August 2005- until VA makes a final decision on the claim.  
See Hart, supra.  See also 38 U.S.C.A. § 5110(b)(2); 
38 C.F.R. § 3.400(o)(2).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate diagnostic codes identify the various disabilities.  38 
C.F.R. § 4.1 requires that each disability be viewed in relation 
to its history and that there be emphasis upon the limitation of 
activity imposed by the disabling condition.  38 C.F.R. § 4.2 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of a veteran working or seeking 
work.  38 C.F.R. § 4.7 provides that, where there is a question 
as to which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that rating.  
Otherwise, the lower rating is to be assigned.

An evaluation of the level of disability present also includes 
consideration of the functional impairment of the Veteran's 
ability to engage in ordinary activities, including employment.  
38 C.F.R. § 4.10.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating with 
impairment of function, will be expected in all cases.  38 C.F.R. 
§ 4.21.  Therefore, the Board has considered the potential 
application of various other provisions of the regulations 
governing VA benefits, whether or not they were raised by the 
Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology, and evidenced by visible 
behavior on motion.  Weakness is as important as limitation of 
motion, and a part that becomes painful on use must be regarded 
as seriously disabled.  Under 38 C.F.R. § 4.45, factors of joint 
disability include increased or limited motion, weakness, 
fatigability, painful movement, swelling, deformity, or disuse 
atrophy.  Where functional loss is alleged due to pain upon 
motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 must be 
considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  
Within this context, a finding of functional loss due to pain 
must be supported by adequate pathology, and evidenced by the 
visible behavior of the claimant.  Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).

Diagnostic Code 5250 to 5252 provides the criteria for rating 
limitation of motion of the hips.  Normal range of motion for the 
hip is from 0 degrees of extension to 125 degrees of flexion and 
from 0 degrees to 45 degrees of abduction.  See 38 C.F.R. § 4.71, 
Plate II.  The Veteran's service-connected right hip disorder has 
been evaluated at 60 percent disabling under Diagnostic Code 
5250.

Under Diagnostic Code 5250, a 60 percent evaluation is assigned 
for favorable ankylosis of the hip, in flexion at an angle 
between 20 degrees and 40 degrees, and slight adduction or 
abduction.  A 70 percent evaluation is assigned for intermediate 
ankylosis of the hip.  A 90 percent evaluation is assigned for 
unfavorable or extremely unfavorable ankylosis of the hip, the 
foot not reaching the ground, crutches necessitated.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5250.

Additionally, as discussed above, the evaluation of a service- 
connected disability involving a joint rated on limitation of 
motion requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint under 
38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Veteran has submitted VA treatment records from August 2005 
to February 2010.  However, these VA treatment records do not 
assess the severity of the Veteran's right hip disorder aside 
from noting his complaints of pain.  

In order to fully address the current severity of the Veteran's 
right hip disorder, he was afforded a VA examination in February 
2007.  He complained of right hip pain.  On examination, the 
Veteran had range of motion of forward flexion to 45 degrees, 
extension to 30 degrees, adduction was to 15 degrees, and 
abduction was to 25 degrees.  Further, his external rotation was 
to 10 degrees and internal rotation to 15 degrees.  The examiner 
noted increased pain and weakness after repetitive use causing 
major functional impact.  There was also objective evidence of 
tenderness on palpation of the right hip with weakness on motion 
but no instability, redness, swelling or abnormal movement.  The 
examiner stated the Veteran's hip was not ankylosed.  

The Veteran was afforded another VA examination in February 2009.  
The Veteran complained of pain and stiffness and weakness in the 
right hip.  On examination, the Veteran was able to flex the hip 
from 10 degrees to 50 degrees.  Abduction was to 30 degrees and 
adduction was to 20 degrees.  Internal rotation was to 17 degrees 
and external rotation was to 50 degrees.  The examiner noted pain 
through the entire arc of movement, increasing at the end.  The 
examiner also noted incomplete ankylosis.  Finally, it was also 
indicated that the Veteran's foot does reach the ground, his hip 
is in a favorable position, and the Deluca factors do not cause 
additional loss of range of motion or functional impairment 
following repetitive use.  

At his May 2009 hearing, the Veteran testified that his hip 
disability has increased in severity, namely that he feels it is 
"stiffer" than at his February 2009 VA examination.  However, 
he stated that he is able to move to his hip, but it will lock in 
place two or three times a month.  Additionally, in a May 2009 
statement from the Veteran's wife, she indicated that he cannot 
bend down and he is in constant pain.  

However, based on the evidence of record, the Board finds that a 
disability rating in excess of 60 percent is not warranted for 
the right hip disorder.  There is no actual, objective evidence 
of ankylosis, including by the Veteran's own admission that he 
can move his right hip.  Accordingly, absent this determination, 
a higher rating is not warranted under Diagnostic Code 5250 since 
the evidence does not show that the Veteran has intermediate 
ankylosis of the hip, or unfavorable or extremely unfavorable 
ankylosis of the hip, the foot not reaching the ground, with 
crutches necessitated.

Accordingly, for the reasons discussed above, entitlement to a 
disability rating higher than 60 percent for service connected 
right hip disorder is denied.  The evidence in this case is not 
so evenly balanced so as to allow application of the benefit-of- 
the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2010).

Lastly, a determination of whether a claimant is entitled to an 
extraschedular rating under 38 C.F.R. § 3.321(b) is a three-step 
inquiry.  First, the Board must determine if the evidence 
presents such an exceptional disability picture that the 
available schedular evaluations for that service-connected 
disability are inadequate.  To do this, the Board or the RO must 
determine if the criteria found in the rating schedule reasonably 
describes the claimant's disability level and symptomatology.  If 
this is the case, the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral for 
extraschedular consideration is required.  

If the schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology, the Board must determine 
whether the claimant's exceptional disability picture exhibits 
other related factors, such as marked interference with 
employment and frequent periods of hospitalization.  If the Board 
determines that the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology, and the 
disability picture exhibits other related factors such as marked 
interference with employment or frequent periods of 
hospitalization, the case must be referred for completion of the 
third step -- to determine whether, to accord justice, an 
extraschedular rating must be assigned.  See Thun v. Peake, 22 
Vet. App. 111, 115 (2008)  

In this instance, the Veteran's right hip symptomatology is 
clearly accounted for the in Diagnostic Code used to evaluate his 
disability.  The Board finds a 60 degree rating adequately 
addresses the Veteran's symptoms including time lost from work.  
In this regard, it should be remembered, as indicated above, that 
the percentage ratings represent, as far as can practicably be 
determined, the average impairment in earning capacity resulting 
from such diseases and injuries and the residual conditions in 
civilian life.  As such, the Board finds that the Diagnostic Code 
for the Veteran's service-connected disability adequately 
describes the current disability levels and symptomatology and 
does not present an exceptional disability picture, a referral 
for an extraschedular rating is not warranted.  Further, the 
Board notes that the Veteran is in receipt of a total disability 
based on individual unemployability (TDIU) for this disability, 
effective from October 9, 2003.  


II. Service Connection Claims

The Veteran contends that his pulmonary embolism, left leg 
thrombosis, DJD of the left knee, and bilateral neuropathy of the 
feet are a result of his active service, specifically, resultant 
from his in-service motor vehicle accident, which accounts for 
his service-connected right hip disorder.  Concerning the 
Veteran's claims for service connection for a pulmonary embolism 
and left leg thrombosis, the Board finds the evidence supports 
the Veteran's assertions.  However, unfortunately, after 
reviewing the evidence of record, the Board finds that the 
preponderance of the evidence is against his claims for service 
connection for DJD of the left knee and bilateral neuropathy of 
the feet, so those claims must be denied.  

Service connection may be granted if it is shown the Veteran 
suffers from a disability resulting from an injury sustained or a 
disease contracted in the line of duty, or for aggravation during 
service of a pre-existing condition beyond its 
natural progression.  38 U.S.C.A. §§ 1110, 1153; 38 C.F.R. 
§§ 3.303, 3.306.

Service connection may be established either by showing direct 
service incurrence or aggravation or by using applicable 
presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 
(Fed. Cir. 1994).  When determining service connection, 
all theories of entitlement, direct, presumptive and secondary, 
must be considered.  Szemraj v. Principi, 357 F.3d 1370, 1371 
(Fed. Cir. 2004).  

To establish service connection, there must be:  (1) a medical 
diagnosis of a current disability; (2) medical or, in some cases, 
lay evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the in-
service injury or disease and the current disability.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing 
Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

A disorder also may be service connected if the evidence of 
record reveals the Veteran currently has a disorder that was 
chronic in service or was seen in service with continuity of 
symptomatology demonstrated after service.  38 C.F.R. § 3.303(b); 
Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  In order to 
establish a showing of chronic disease in service, or within a 
presumptive period per § 3.307, a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as distinguished 
from merely isolated findings or a diagnosis including the word 
"chronic," is required.  38 C.F.R. § 3.303(b).  Subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  Id. 

A layperson is generally incapable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 
186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. 
Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  However, lay 
evidence can be competent and sufficient to establish a diagnosis 
of a condition when:  (1) a layperson is competent to identify 
the medical condition, (e.g., a broken leg, separated shoulder, 
flat feet, varicose veins, etc.), (2) the layperson is reporting 
a contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 
2009).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness and 
"may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  A determination as to whether 
medical evidence is needed to demonstrate that a Veteran 
presently has the same condition he or she had in service or 
during a presumptive period, or whether lay evidence will 
suffice, depends on the nature of the Veteran's present condition 
(e.g., whether the Veteran's present condition is of a type that 
requires medical expertise to identify it as the same condition 
as that in service or during a presumptive period, or whether it 
can be so identified by lay observation).  Savage, 10 Vet. 
App. 488, 494-97 (1997).  See also Barr v. Nicholson, 21 Vet. 
App. 303 (2007).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise (i.e., 
about evenly balanced for and against the claim), with the 
Veteran prevailing in either event.  Conversely, the claim will 
be denied if the preponderance of the evidence is against the 
claim.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  All reasonable doubt is resolved in the Veteran's favor.  
38 CFR § 3.102.  

Turning back now to the facts of this specific case, as 
explained, the first and indeed perhaps most fundamental 
requirement for any service-connection claim is there must be 
proof the Veteran has the claimed disabilities.  Boyer, 210 F.3d 
at 1353; Brammer, 3 Vet. App. at 225 (service connection 
presupposes a current diagnosis of the condition claimed, to at 
least confirm the Veteran has it; without this minimum level of 
proof, there can be no valid claim).  First, concerning the 
Veteran's claim for bilateral neuropathy of the feet, there is 
simply no medical evidence of record indicating he currently has 
this disorder.  The Veteran's treatment records from July 2004 
through February 2010 show several complaints for issues 
concerning his feet, however, they refer to skin disorders of the 
feet.  By the Veteran's own admission during his May 2009 BVA 
testimony, he has not been diagnosed with bilateral neuropathy of 
the feet, but he states his feet hurt sometimes to walk on them.  
Nonetheless, the Veteran's treating physicians have failed to 
render a diagnosis of bilateral neuropathy of the feet.  See 
Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 1332 
(1997) (holding that VA compensation only may be awarded to an 
applicant who has disability on the date of his application, not 
for past disability).

In addition, since there is no clinical diagnosis for this 
disorder, there is obviously no possible means of attributing a 
non-existent condition to the Veteran's active service, 
including, as is being specifically alleged here, as a result of 
his service-connected right hip disability.  See Watson v. Brown, 
4 Vet. App. 309, 314 (1993) ("A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease incurred in service.").  See, 
too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. 
West, 13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 
1304, 1308 (Fed. Cir. 1998).  

Regarding in-service incurrence of a relevant disease or injury, 
the Veteran's STRs were partially destroyed in the 1973 St. Louis 
fire.  The Veteran's separation examination from May 1952 is of 
record but does not indicate any complaints, treatment or 
diagnoses concerning the Veteran's feet.  Therefore, there is no 
evidence showing complaints or diagnoses of this disorder during 
service.  The Veteran's service ended in October 1952, so there 
is simply no in-service incurrence of any disorder affecting the 
Veteran's feet. 

So, simply stated, the medical record outweighs the Veteran's 
personal belief, no matter how sincere, that he has bilateral 
neuropathy of the feet, including as a result of his service 
connection right hip disability.  Thus, absent proof he has the 
claimed disability, service connection cannot be granted, under 
any theory of entitlement.  Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) (indicating service connection presupposes a current 
diagnosis of the condition claimed).  

However, concerning the Veteran's claims of entitlement to 
service connection for pulmonary embolism, left leg thrombosis 
and DJD of the left knee, there is no disputing the Veteran has 
these required diagnoses.  The Veteran's VA treatment records 
from June 2006 through February 2010 note the Veteran's treatment 
of his pulmonary embolism beginning in June 2006.  Additionally, 
the VHA opinion received in October 2010 from a VA Vascular 
specialist confirmed the Veteran's diagnosis of pulmonary 
embolism.  Additionally, the Veteran's private treatment records 
from Dr. J.L., dated August through October 2001, show the 
Veteran's treatment for his left leg thrombosis.  This was also 
confirmed by the VA vascular specialist in the VHA opinion from 
October 2010.  Finally, concerning his claim for DJD of the left 
knee, a VA treatment record from November 2004 shows a complaint 
of pain in the left knee.  Thereafter, a June 2006 x-ray reflects 
moderate to marked degenerative joint disease of the left knee 
with calcification of the menisci.  The Veteran has continued to 
complain of pain in his left knee since that time.  Additionally, 
the February 2007 and August 2009 VA compensation examiners both 
confirmed the diagnosis of DJD of the left knee.  

Therefore, the determinative issue is whether these disorders may 
be attributable to the Veteran's active service - including as a 
result of his service-connected right hip disability.  See Watson 
v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship between 
that disability and an injury or disease incurred in service.").  
See, too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. 
West, 13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 
1304, 1308 (Fed. Cir. 1998).

Considering first the Veteran's claims of service connection for 
the pulmonary embolism and left leg thrombosis, there is 
competent medical evidence of record etiologically linking these 
disorders to his service-connected right hip disability.  Velez, 
11 Vet. App. at 158.  See also Wallin, 11 Vet. App. at 512, and 
McQueen, 13 Vet. App. 237 (competent medical nexus evidence is 
required to associate any given disorder with a service-connected 
disability).  

In support of his claims, the Veteran submitted private treatment 
records from Dr. J.L., as stated above, and has provided his VA 
treatment records.  However, these records failed to provide an 
opinion as to the etiology of the Veteran's pulmonary embolism 
and left leg thrombosis.  Therefore, following the Veteran's May 
2009 BVA hearing, the Board requested an opinion from a vascular 
specialist concerning this determinative issue for both 
disorders.  

In October 2010, the opinion was provided to the Board.  The 
vascular specialist stated that risk factors for deep vein 
thrombosis are orthopedic injuries, immobility, age, 
hupercoaguable disorders and surgical stress.  Additionally, the 
specialist stated that patients who are immobile or less mobile 
are "at a higher risk for venous thrombosis and the sequale for 
DVT is pulmonary embolism."  Based on the specialist's review of 
the file and after providing the above rationale, he opined that 
because of the Veteran's "long standing right service connected 
hip injury that led to impaired mobility, this certainly is a 
risk factor for deep vein thrombosis and subsequent pulmonary 
embolism...it is reasonable to all that his underlying service 
connected condition did increase the risk for a DVT which was 
documented then a subsequent pulmonary embolism."  

Therefore, in the absence of evidence to the contrary, the Board 
finds that the evidence reasonably establishes that the Veteran's 
pulmonary embolism and left leg thrombosis are secondary to his 
right hip disability, and that secondary service connection for 
both of these disorders is warranted.

However, regarding the Veteran's claim concerning his DJD of the 
left knee, there is simply no competent medical evidence of 
record that etiologically links this disorder to his active 
service or to a service connected disability.  

First, the Veteran underwent a VA compensation examination in 
September 2002 to assess the severity of his right hip disorder.  
At that time, it was noted his right lower extremity was a 
quarter inch shorter than his left lower extremity.  There was no 
medical opinion provided for this clinical finding.

Thereafter, the Veteran underwent another VA compensation 
examination in May 2004, again to assess the severity of his 
right hip disability.  During this examination, it was noted the 
Veteran favored the left leg for weight bearing and he walked 
with a slight limp.  There was no notation of a leg length 
discrepancy during this examination and no medical opinion 
rendered relevant to a left leg disorder.  

The Veteran was again scheduled for a VA compensation examination 
in February 2007.  At that time, the VA examiner provided 
competent evidence specifically discounting the notion that the 
Veteran's now diagnosed DJD of the left knee was proximately due 
to or aggravated by his right hip disability.  Upon physical 
examination, the VA examiner found flexion to 110 degrees and 
extension to 15 degrees, with pain on repetitive motion.  
Additionally, the VA examiner noted swelling and tenderness 
around the kneecap.  The examiner found that it could be possible 
the Veteran's decreased range of motion of the left knee may be 
due to the thrombosis in his left leg because patients with 
thrombosis "typically have swollen extremities."  Considering 
all of the evidence in the claims file, the VA examiner therefore 
opined that the left knee disorder was less likely due to or 
proximately cause by the Veteran's right hip disability.  

In August 2009, an additional opinion was requested concerning 
whether the Veteran's left knee disorder is proximately due to or 
aggravated by the right hip disorder.  The examiner specifically 
opined that "the DJD of the left knee was less likely as not 
permanently aggravated by" the Veteran's service connected right 
hip disability.  The rationale provided for this opinion was 
based on the examiner determining the Veteran suffers from 
pseudogout or calcium pyrophosphate disease, due to the 
chondrocalcinosis in the knee x-ray.  The examiner stated that 
chondrocalcinosis does not occur in DJD, but both may be 
simultaneously present.  Therefore, the examiner opined that due 
to the rapid degeneration in the Veteran's left knee within the 
past two years, it suggests that calcium pyrophosphate disease is 
"playing the major part in the left knee condition."

Also of record are the Veteran's VA treatment records from 
January 1998 to July 1999 and again from July 2004 to February 
2010.  However, the VA treating physicians do not offer any 
opinions as to the etiology of the Veteran's left knee disorder.  

Therefore, after considering all the evidence of record, the 
Board finds the August 2009 VA compensation examiner's opinion 
most credible in determining the etiology of the Veteran's left 
knee disorder.  See Smith v. Derwinski, 1 Vet. App. 235, 237 
(1991) (determining the credibility of evidence is a function for 
the Board); Hayes v. Brown, 5 Vet. App. 60, 69- 70 (1993), citing 
Wood v. Derwinski, 1 Vet. App. 190, 192-193 (1992) (VA decision 
makers have the responsibility to assess the credibility of 
evidence and determine the degree of weight to give the 
evidence).

Since the August 2009 VA compensation examiner's opinion was 
based on a review of the pertinent medical history, all, not just 
some, and was supported by sound medical rationale, it provides 
compelling evidence against the Veteran's claim.  In other words, 
the VA examiner applied valid medical analysis to the significant 
facts of this case in reaching his conclusion.  See Nieves-
Rodriguez v. Peake, 22 Vet App 295 (2008); see also Wray v. 
Brown, 7 Vet. App. 488, 493 (1995) (holding that the adoption of 
an expert medical opinion may satisfy the Board's statutory 
requirement of an adequate statement of reasons and bases if the 
expert fairly considered the material evidence seemingly 
supporting the Veteran's position.)

Furthermore, the Board acknowledges that the Veteran's May 1952 
separation examination, one of the few service records in the 
claims file, notes that the Veteran's knee bothers him, as a 
result of the in-service motor vehicle accident, it does not 
specifically identify his left knee.  Moreover, following 
separation, there are no additional records of any treatment 
concerning his left knee until he first complained of left knee 
pain in November 2004, more than five decades after his 
separation from service.  Therefore, service connection may not 
be established based on chronicity in service.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.303(b), 3.307, 3.309; Savage 
v. Gober, 10 Vet. App. 488, 494-97 (1997).  

Further, there is also no alternative basis for a nexus in the 
form of evidence of any continuity of symptomatology after 
service.  See 38 U.S.C.A. § 1112; 38 C.F.R. § 3.303(b); 3.307; 
3.309; Savage, 10 Vet. App. at 494-97.  Again, there is a lapse 
of any complaints, treatment, or diagnoses of the Veteran's 
current left knee disorder in service and for over five decades 
after service.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), 
affirmed sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000) (ruling that a prolonged period without medical complaint 
can be considered, along with other factors, as evidence of 
whether an injury or a disease was incurred in service which 
resulted in any chronic or persistent disability).  

Regarding the question of secondary service connection, there is 
no medical evidence of a nexus (i.e., link) between the left knee 
disorder and the service-connected right hip disability.  Velez, 
11 Vet. App. at 158.  See also Wallin, 11 Vet. App. at 512, and 
McQueen, 13 Vet. App. 237 (competent medical nexus evidence is 
required to associate any given disorder with a service-connected 
disability).  As discussed above, the August 2009 VA examiner 
specifically opined that the Veteran's left knee disorder was not 
due to his service-connected right hip disability.  

Moreover, in addition to the medical evidence, the Board has 
considered the Veteran's testimony at his May 2009 BVA hearing in 
support of his claim and also his own statements and those 
provided by his wife in August 2006, May 2009 and March 2010.  
The Veteran's wife states that he is in pain and requires her 
help to move around.  The Veteran stated at the May 2009 BVA 
hearing that he has had issues in the past bending his knee.  He 
also admitted that no medical professional has attributed his 
left knee disorder to his right hip disability.  However, he 
feels that his left knee disorder is attributable to his right 
hip disability.  While he may well believe that his current left 
knee disorder is traceable back to the in-service right hip 
disability as he alleges, as a layman without medical expertise, 
he is not qualified to render a medical opinion concerning the 
cause of this current disorder.  See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  He is only competent to testify concerning 
the symptoms he has visibly observed, such as pain, but not the 
cause of those symptoms, including in terms of whether they are 
attributable to his active service or his service-connected right 
hip disability.  See 38 C.F.R. § 3.159(a)(2); 
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr 
v. Nicholson, 21 Vet. App. 303, 310 (2007).  See also Layno v. 
Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between 
competency ("a legal concept determining whether testimony may 
be heard and considered") and credibility ("a factual 
determination going to the probative value of the evidence to be 
made after the evidence has been admitted")).

Accordingly, the Board finds that the preponderance of the 
evidence is against the claim for service connection for DJD of 
the left knee, on a direct, presumptive, or secondary basis.  So 
there is no reasonable doubt to resolve in the Veteran's favor, 
and this appeal must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


III. Entitlement to SMC

The Veteran also seeks special monthly compensation in the form 
of aid and attendance for his right hip disability.  Under the 
pertinent criteria, the law provides that special monthly 
compensation is payable if the Veteran has suffered the 
anatomical loss or loss of use of both feet, or of one hand and 
one foot, or is blind in both eyes, with 5/200 visual acuity or 
less, or is permanently bedridden or so helpless as to be in need 
of regular aid and attendance.  See 38 U.S.C.A. § 1114(l); 38 
C.F.R. § 3.350.  The criteria for determining that a Veteran is 
so helpless as to be in need of regular aid and attendance are 
contained in 38 C.F.R. § 3.352(a).

Determinations as to the need for aid and attendance are factual 
in nature and must be based upon the actual requirements for 
personal assistance from others. In making such determinations, 
consideration is given to such conditions as the:

(1) Inability of the claimant to dress or undress him 
or herself or to keep him or herself ordinarily clean 
and presentable;

(2) Frequent need of adjustment of any special 
prosthetic or orthopedic appliances which by reason of 
the particular disability cannot be done without 
assistance;

(3) Inability of the claimant to feed him or herself 
through loss of coordination of upper extremities or 
through extreme weakness;

	(4) Inability to attend to the wants of nature; or

(5) Incapacity, either physical or mental, that 
requires care or assistance on a regular basis to 
protect the claimant from hazards or dangers incident 
to his or her daily environment.

It is not required however that all of the disabling conditions 
enumerated be present before a favorable rating may be made.  The 
particular personal functions which the claimant is unable to 
perform should be considered in connection with his or her 
condition as a whole, and the need for aid and attendance must be 
regular, not that there be a constant need.  38 C.F.R. § 
3.352(a).

An individual who is bedridden shall also be considered to 
require regular aid and attendance.  "Bedridden" constitutes a 
condition that through its essential character actually requires 
that an individual remain in bed.  The fact that a claimant has 
voluntarily taken to bed or that a physician has prescribed 
bedrest for a lesser or greater portion of the day to promote 
convalescence or cure will not suffice.

The Veteran has asserted that his various disabilities should 
entitle him to aid and attendance and/or housebound status.  In 
considering whether the Veteran is entitled to special monthly 
compensation benefits based on the need for regular aid and 
attendance or as a result of being housebound, the Board may only 
consider separate and distinct disabilities.  38 C.F.R § 
3.350(e)(3).

After a careful review of the evidence of record, it is the 
decision of the Board that the Veteran is entitled to special 
monthly compensation benefits based on the need for regular aid 
and attendance, but not as a result of being housebound.  The 
evidence supporting the Veteran's claim includes his statements, 
his wife's statements, and the August 2006, February 207 and June 
2009 examinations.  

First, the Veteran and his wife both assert that his right hip is 
of such severity as to warrant special monthly compensation.  The 
medical treatment records indicate that he has received treatment 
since his separation from service for a right hip disorder.  
Additionally, the Veteran's wife submitted a statement in May 
2009 attesting to the fact that she gives him all of his 
medications, and cleans and washes him when he uses the restroom.  

Further, per the VA Aid and Attendance Exam of August 2006, it 
was noted that he needs the use of a walker for stability and 
cannot go any distance without its assistance.  Additionally, it 
was noted that the Veteran's previous pulmonary embolism, for 
which he is now service connected, left him debilitated.  The 
social worker opined that the Veteran could leave daily and walk 
short distances, but needed careful walking due to his 
medications.  The social worker determined that the Veteran 
requires the daily personal health care services of a skilled 
provider, without which the Veteran would require a hospital, 
nursing home or institutional care.  

The February 2007 examination was conducted by a VA physician at 
the same time as his VA compensation examinations for his right 
hip and DJD of the left knee.  At that time, the VA physician 
determined the Veteran was not bedridden.  However, it was noted 
that the Veteran cannot walk without assistance or support and 
uses a walker at all times.  The Veteran also reported only 
leaving the house one time a week for groceries.  The VA 
physician concluded the Veteran requires aid and attendance.  

In the June 2009 VA Aid and Attendance Exam, the same social 
worker at the August 2006 examination, determined the Veteran 
cannot "maneuver small shirt buttons" and has problems using 
the restroom, but he can feed himself.  Additionally, he still 
requires the use of the walker for stability and also to rest, 
but he cannot safely walk without the assistance of another 
person.  Finally, the social worker confirmed that the Veteran 
requires the daily personal health care services of a skilled 
provider, without which the Veteran would require a hospital, 
nursing home or institutional care.  

Considering the findings of the August 2006, February 2007 and 
June 2009 examinations, and the Veteran and his wife's 
statements, including his May 2009 BVA hearing testimony, the 
Board concludes, that the evidence supports the claim for special 
monthly compensation based on the need for the regular aid and 
attendance of another person.

However, there is no evidence that the Veteran is housebound.  
The medical records have indicated that he is capable of leaving 
his house or apartment but only for medical appointments. In sum, 
there is no credible evidence that the appellant is in fact 
confined to her home or immediate premises.  Accordingly, while 
the Veteran is entitled to SMC based on the need for regular A & 
A of another person, the preponderance of the evidence is against 
the claim for special monthly compensation at the housebound 
rate.


ORDER

A rating higher than 60 percent for a right hip disorder is 
denied.

Service connection for a pulmonary embolism is granted. 

Service connection for left leg thrombosis is granted. 

Service connection for bilateral neuropathy is denied.  

Service connection for degenerative joint disease of the left 
knee is denied.  

Special monthly compensation (SMC) based on the need for regular 
aid and attendance of another person (A&A), but not at the 
housebound rate, is granted.



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


